                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:19−cr−00864
                                                         Honorable Thomas M. Durkin
Ashik Desai
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, November 18, 2019:


         MINUTE entry before the Honorable Sunil R. Harjani: NOTICE of Arraignment
as to Ashik Desai before the Honorable Sunil R. Harjani on 11/21/2019 at 11:30 AM. [5]
is stricken. Detailed order to follow. Appearance is not required on 11/21/2019. Mailed
notice (lxs, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
